OPINION OF THE COURT
Memorandum.
Orders of the Appellate Division affirmed, without costs. The statutory provisions for deferred effect of changed enrollments of voters previously registered are constitutional (Rosario v Rockefeller, 410 US 752, reh den 411 US 959; see Election Law, §§ 5-304, 5-308). Since the only candidate proposed to be designated was not an enrolled member of the party for the required period, the designating petition was invalid. For the consequences of such an invalid designating petition, see Matter of Di Lorenzo v Heffernan (187 Misc 766, affd 271 App Div 802, affd 296 NY 687). (Cf. Matter of Grieco v *809Bader, 43 Misc 2d 245, affd 21 AD2d 751; see, also, 1 Gassman, Election Law [2d ed], § 87, at p 480, 1977-1978 Cum Supp, at p 138.)
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur in memorandum.
Orders affirmed.